Judgment, Supreme Court, New York County (Herbert Altman, J., on speedy trial motion; Dorothy Cropper, J., at nonjury trial), rendered February 17, 1994, convicting defendant of robbery in the second degree, and sentencing him, as a second felony offender, to a term of 4 to 8 years, unanimously affirmed.
Defendant’s speedy trial motion was properly denied. There is no merit to defendant’s argument that the People’s failure to explain the delay in production of Grand Jury minutes for inspection renders the entire period of non-production chargeable to the People. On the contrary, a reasonable period is excludable (People v Harris, 82 NY2d 409; People v Lawrence, 222 AD2d 279). Moreover, adjournments which are otherwise excludable pursuant to CPL 30.30 (4) are excludable from the period of non-production (People v Taylor, 217 AD2d 404).
We have considered defendant’s other arguments and find them to be without merit. Concur—Wallach, J. P., Nardelli, Tom, Mazzarelli and Andrias, JJ.